DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Teakell on 2/28/22.

Claims

1. (Currently Amended) An intensifier pump, comprising:
a piston comprising at least two selectable piston diameters;
an inlet mandrel inlet mandrel 
a plunger configured to interact with the piston, wherein the plunger comprises a plunger diameter that is smaller than each of the at least two selectable piston diameters.

5. (Currently Amended) The intensifier pump of claim [[4]]1, wherein the inlet mandrel 
6. (Currently Amended) The intensifier pump of claim [[4]]1, wherein the inlet mandrel 
7. (Currently Amended) The intensifier pump of claim [[4]]1, wherein the inlet mandrel 


11.          (Currently amended)    A kit for selectively adjusting the output pressure of an intensifier pump, comprising:
an intensifier pump, comprising:
an input port to receive input fluid;
a piston comprising a piston diameter; and
a plunger configured to interact with the piston, wherein the plunger comprises at least two selectable plunger diameters and each of the at least two selectable plunger diameters is smaller than the piston diameter, the at least two selectable plunger diameters comprising a first plunger diameter and a second plunger diameter, and the plunger comprises a set of flanges, each of the set of flanges being capable of moving together with a stroke movement of the plunger, and
to interact with the flanges to selectively enable the plunger to reciprocate with the first plunger diameter or the second plunger diameter.
13. (Currently Amended) The intensifier pump of claim 11, wherein the plunger comprises a solid cylinder of the [[a]] first plunger diameter and a hollow cylinder of the [[a]] plunger second diameter, wherein the solid cylinder is configured to nest within the hollow cylinder to provide the plunger with the second plunger diameter. 
14. (Currently Amended) The intensifier pump of claim 13, wherein the solid cylinder comprises a first flange of the set of flanges and the hollow cylinder comprises a second flange of the set of flanges, and wherein the second diameter is selected by clamping the first flange to the second flange.
16. (Currently Amended) A kit for selectively adjusting the output pressure of an intensifier pump, comprising:
[[an]] the intensifier pump, the intensifier pump comprising: 
an inlet mandrel configured to receive inlet fluid at a first pressure; wherein the inlet mandrel  is configured to select between at least two selectable piston diameters; 
a piston comprising the at least two selectable piston diameters, wherein the inlet fluid exerts pressure on the piston;  
a plunger configured to interact with the piston, wherein the plunger comprises [[the]] at least two selectable plunger diameters and each of the at least two selectable plunger diameters is smaller than each of the at least two selectable piston diameters, the at least two selectable plunger diameters comprising a first plunger diameter and a second plunger diameter, and 

a plurality of fastening devices configured to selectively enable the plunger to reciprocate with the first plunger diameter or the second plunger diameter. 

20. (Currently Amended) An intensifier pump, comprising: 
an inlet configured to receive an inlet fluid at a first pressure; 
a piston comprising at least two selectable piston diameters, and the inlet fluid exerting pressure on the piston at the first pressure; 
an inlet mandrel adjustable to connect to a specific one of the at least two piston diameters to select the specific one of the at least two piston diameters; and 
a plunger configured to interact with the piston.  
21. (Currently Amended) The intensifier pump of claim 20, wherein the input mandrel 
22. (Currently Amended) The intensifier pump of claim 20, wherein the input mandrel 
23. (Currently Amended) The intensifier pump of claim 20, wherein the input mandrel .  



Allowable Subject Matter
Claims 1, 3, 5-11, 13-16, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, no reference of record discloses an inlet mandrel configured to select between at least two selectable piston diameters.                                                                                                                                                                               
Regarding claim 11, no prior art of record discloses an intensifier pump with a piston and a plunger configured to interact with the piston where the plunger comprises a first and a second plunger diameter, the plunger comprising a set of flanges and a plurality of clamps configured to interact with the flanges to selectively enable the plunger to reciprocate with the first or second plunger diameter. The closest prior art of record is Ten Eyck which discloses selection of different piston diameters using flanges and clamps. However, Ten Eyck does not disclose each of the set of flanges being capable of moving together with a stroke movement of the plunger. 
Regarding claim 16, no reference of record discloses an inlet mandrel configured to select between at least two selectable piston diameters.
Regarding claim 20, no reference of record discloses an inlet mandrel configured to connect to a specific one of the at least two piston diameters to select the specific one of the at least two piston diameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Response to Amendment
Applicant’s arguments in the response filed 9/17/21 and in the interview of 1/27/22 together with the affidavit under 37 CFR 1.132 are deemed sufficient to overcome the rejection of claims under 35 USC 112. This conclusion is based on based upon applicant’s arguments that the areas on the face of the pistons are not sealed and are therefore capable of receiving energizing fluid, and arguments that when the pistons are not secured to the inlet mandrel then the pistons themselves are free to move under the force of the energizing fluid or by any other applied mechanical forces.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746